Citation Nr: 1133424	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral cornea scars.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  His service included a tour of duty in Vietnam and his decorations include the Purple Heart with Oak Leaf Cluster and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In May 2011, the Veteran testified before the undersigned at a Travel Board Video Conference Hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

There is no compensable loss of vision, field loss, pain, rest-requirement, episodic incapacity or active pathology shown to be due to the Veteran's service-connected bilateral cornea scars.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for service-connected bilateral cornea scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a including Diagnostic Code 6009 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in March 2008, which was prior to the July 2008 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the March 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the March 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  In regard to medical treatment, the appellant informed VA in writing in April 2008 that he receives all of his health care needs from the Kauai VA Clinic.  The RO has obtained treatment records from this facility covering the period from 2002 to 2009.  In regard to VA examinations, the Veteran was afforded pertinent VA examinations in June 2008 and July 2010.  The examiners provided sufficient detail for the Board to make a decision in this appeal and their reports are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Travel Board Hearing as he requested, which he attended at the Kaui VA medical center (VAMC) via video conference in May 2011.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim of entitlement to a compensable rating for bilateral cornea scars and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was hospitalized in June 1996 for multiple fragment wounds, including a superficial fragment wound to the left eye with conjunctivitis.  

In June 1970, the Veteran was seen in the eye clinic for a heavy infection, corneal staining, and ulceration.  He reported having bilateral eye irritation for two to three months.  His vision was reported to be 20/30 in the right eye (with glasses) and 20/20 in the left eye.  Examination findings revealed a few corneal foreign bodies in the right eye due to shrapnel from Vietnam.  An impression was rendered of "old corneal [foreign bodies] [right eye]-no need to remove" and conjunctivitis in both eyes.  

Service treatment records further show that the Veteran was given light duty for 24 hours in October 1970 after complaining of eye trouble from shrapnel in his eyes.  He reported having painful eyes.  The examiner noted that there was not enough time for the Veteran to see an ophthalmologist because he was to be discharged soon, but that his eye problems would be noted on his discharge physical.  

At a VA examination in December 1970, the Veteran complained of occasional left eye blurriness.  Findings revealed two very small black foreign bodies, subconjunctivally, in each eye, a very small scar in the left eye, and two scars in the right eye.  Findings also revealed that visual fields were full and normal.  The Veteran was diagnosed as having scars of the cornea in the left eye, deeply imbedded foreign bodies in the right eye, foreign bodies, subconjunctivally in the left eye, hyperopia, astigmatism in the right eye, and hyperopia in both eyes.  His uncorrected vision was 20/30+3 in the right eye with correction to 20/20, and 20/20 in the left eye.  His prognosis was noted to be "good". 

In a February 1971 rating decision, the RO granted service connection for scars, cornea, both eyes with uncorrected vision of 20/30 in the right eye and 20/20 in the left eye.  The RO assigned the Veteran a noncompensable rating.  

A VA new intake outpatient clinic record in November 2001 reflects the Veteran's report of blurry vision which had been gradually getting worse since Vietnam.  The Veteran was noted to have had vision testing the prior week with results showing 20/25 and 20/20 distance vision.  The Veteran reported worsening vision up close, and a lesion to the right eye.  He also reported always having blood shot eyes since Vietnam and said that he had been waking up with a crusty coating over his right eye for the past two weeks for which he was using visine.  He was assessed as having bilateral conjunctivitis and status post trauma to the eyes.  He was given an emergency supply of cortisopirn.  

In a July 2002 rating decision, the RO continued a noncompensable rating for the Veteran's bilateral cornea scars.

VA outpatient records in September 2002 show that the Veteran underwent excision of a conjuctival lesion in the right eye.  

At a VA eye/optometry exam in November 2003, the Veteran had a noted history of eye trauma in the right eye in service with corneal scars in both eyes and status post conjunctival lesion excision in the right eye.  His prescribed eye medication was artificial tears.  He had visual acuity of 20/20 in both eyes.  He was assessed as having status post conjunctival lesion excision, right eye, healed, and corneal scars, both eyes, healed.

In a January 2004 rating decision, the RO continued a noncompensable rating for the Veteran's bilateral cornea scars.

At a VA eye/optometry consult in March 2004, the Veteran had a noted history of removal of conjunctival lesion of the right eye and mild corneal scars in the right eye.  His recorded visual acuity was 20/30-2 in the right eye and 20/25-1 in the left eye.  He was given an impression of a history of lesion removal from temporary conjunctiva right eye and mild macular drusen and mottling; left eye greater than right.

At a VA primary care clinic in March 2007, the Veteran was seen for a lump on his right lower lid that he had had for three days.  He said that it was painful and swollen and his vision was a little blurred.  He was assessed as having Chalazion right lower lid and was advised that this condition should resolve in time on its own.

In January 2008, the Veteran filed a claim for an increased rating for his bilateral eye disability.  He asserted that his eyesight was getting worse due to scarring of his eyes.  

A January 2008 VA outpatient record notes that the Veteran had refractive error with early cataract.  It also notes that he had last been seen by a doctor for glasses in March 2002, and that a repeat exam was needed for blurred vision.

The Veteran underwent a VA examination for his eyes in June 2008.  The Veteran reported that his last eye exam was in January 2008, but that the new eyeglasses he was prescribed were too strong.  Slit lamp examination revealed scars centrally right greater than left.  The Veteran was assessed as having maximum corrected acuity of 20/20 in the right eye and 20/20-1 in the left eye.  He was also assessed as having refractive error, corneal scars, right eye stable; retained foreign bodies, left eye, stable; and history of conjunctival lesion right eye, surgically removed, healed without residuals.  He was given a new prescription for bifocal spectacle lenses and was advised to return to the eye clinic as needed or in one year for an eye examination.  

A June 2008 VA orthopedic examination worksheet notes that the Veteran's employment involved irrigating coffee trees.

A June 2008 VA psychiatric examination report notes that the Veteran had been working full-time from August 2007 to "present".  

In the Notice of Disagreement dated in July 2009, the Veteran disagreed with his evaluation for scars, bilateral cornea, stating that the condition had worsened in that it was difficult for him to see at night.  

A VA optometry consult record in February 2010 shows that the Veteran required glasses for near vision and reported blurred vision and headaches.  His visual acuity was noted to include corrected visual acuity of 20/25 in the right eye and 20/40-1 in the left eye.  

At a VA eye examination in July 2010, the Veteran was assessed as having maximum corrected acuity of 20/20 in the right eye and 20/25+1 in the left eye.  He was also assessed as having refractive error, history of explosive trauma in service with multiple corneal scars, right greater than left, healed; history of explosive trauma in service with corneal retained foreign body right eye; history of explosive trauma with conjunctival retained foreign body left eye; and no visual impairment or incapacitating episodes.  

The Veteran testified at a Board hearing in May 2011 that he had been experiencing night vision problems for a long time and that he seldom drove at night.  He said that the VA examiner in June 2008 gave him medication and night glasses to help with this.  The Veteran also reported that his employer told him that they could release him from driving because of his eye condition and bad vision.  He further asserted that his glasses broke and that he had to get another pair since they allow him to see to drive, read, and do whatever it is he wants to do.  He clarified that he is able to drive with his glasses during the day, but that he had problems driving at night.  He expressed his feeling that as a result of the scars from his inservice eye injuries, everything he sees is blurry.  He also acknowledged that he needed to go back and get another adjustment on the refraction to take care of the blurriness.  


III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings for separate periods of time (staged ratings) may be granted for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, the claim for an increased rating for the Veteran's service-connected bilateral eye disability was received in January 2008; thus, the rating criteria revised effective December 20, 2008, are not applicable.  However, even if they were applicable, the outcome would be the same.  In this regard, the Veteran's service-connected bilateral corneal scars are rated under Diagnostic Code 6009 as an unhealed injury of the eye.  38 C.F.R. § 4.84a.  The criteria in effect under Code 6009 as of December 20, 2008, requires that the disability be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  Regarding visual impairment, like the old criteria, the Veteran would have to have central visual acuity, corrected, of at least 20/40 in one eye and 20/50 in the other eye in order to be entitled to a compensable evaluation.  38 C.F.R. §§ 4.76, 4.79, Diagnostic Codes 6061 to 6066 (2010).  As is explained in more detail below, he does not meet these criteria.  Moreover, as is discussed below, any such impairment would have to be due to the Veteran's service-connected eye disability and not to refractive error.  As far as incapacitating episodes, this is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health provider.  38 C.F.R. §§ 4.76, 4.79, Diagnostic Code 6009, Note (2010).  This likewise has not been shown by the evidence. 

Turning to the criteria of Code 6009 under the old rating schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  However, in the instant case, the evidence establishes that the Veteran has not had any active pathology at any point during the appeal period.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

A rating based on visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A compensable disability rating of 10 percent is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Codes 6078, 6079 (2008).

The Veteran asserts that he is entitled to a compensable rating due to his subjective complaints of worsening vision, to specifically include blurry vision and difficulty driving at night.  In terms of visual acuity, the Veteran was shown at a VA eye examination in June 2008 to have maximal visual acuity of 20/20 in the right eye and 20/20-1 in the left eye.  At a VA eye consult in February 2010, he had corrected visual acuity of 20/25 in the right eye and 20/40-1 in the left eye.  At a VA eye examination in July 2010, he had maximum corrected visual acuity of 20/20 in the right eye and 20/20-1 in the left eye.  These findings simply do not meet the criteria outlined above for a compensable evaluation based on impairment of visual acuity.  

Furthermore, the medical evidence consistently shows that the Veteran's bilateral eye disability is not productive of any significant visual impairment or loss of visual field at any time during the pendency of the claim and there is no indication of eye pain.  Rather, the Veteran was assessed by the July 2010 VA examiner as having no visual impairment and no incapacitating episodes.  In addition, the loss of visual acuity would have to result from the bilateral corneal scars which has not been definitively shown in this case.  Rather, the Veteran has been repeatedly diagnosed as having refractive error which is not a disease or injury under VA law.  See 38 C.F.R. § 3.303(c).  That notwithstanding, as the decrease in visual acuity shown is not compensable, it is not necessary to further confirm the etiology.  Further evidence that the Veteran's bilateral cornea scars are not productive of any significant visual impairment or loss of visual field is the June 2008 VA examiner's assessment that the Veteran's corneal scars of the right eye and retained foreign bodies of the left eye are "stable", and the July 2010 VA examiner's assessment that his corneal scars, right greater than left, are "healed".  

The Board does not take lightly the Veteran's valorous service to his country as is reflected in his awards and decorations, to include the Purple Heart with Oak Leaf Cluster, and wants to make clear that the denial of his claim is in no way intended to impugn or fail to recognize his individual sacrifices undertaken in the defense of the nation.  Nevertheless, the weight of the credible evidence demonstrates that the Veteran's bilateral cornea scars did not warrant a compensable rating at any point during the pendency of this appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also, according to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has been employed full time since 2007.  See February 2008 VA examination report.  Although the Veteran testified in May 2011 that his employer told him they could release him from driving due to his eye condition and bad vision, even by assuming without deciding, that these problems are related to his service-connected bilateral cornea scars, there is no indication that the disability has caused him to miss extended periods of work or created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not demonstrate, nor does the Veteran contend, that he has required hospitalization as a result of his bilateral cornea scar disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for service-connected bilateral cornea scars is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


